IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0568
                              Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NATHANIEL QUENTIN KNIGHT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



       Nathaniel Knight appeals his conviction and sentence for child

endangerment resulting in death. AFFIRMED.



       Aaron D. Hamrock of McCarthy & Hamrock, P.C., West Des Moines, for

appellant.

       Thomas J. Miller, Attorney General, and Aaron J. Rogers, Linda J. Hines,

and Katherine M. Krickbaum (until her withdrawal), Assistant Attorneys General,

for appellee.



       Heard by Potterfield, P.J., and Mullins and McDonald, JJ.
                                           2


MULLINS, Judge.

       Nathaniel Knight appeals his conviction and sentence for child

endangerment resulting in death in violation of Iowa Code section 726.6(4)

(2013), contending (1) the court erred in denying his motion for judgment of

acquittal because there was insufficient evidence he acted knowingly,

intentionally, or willfully; (2) his counsel was ineffective for failing to object to the

jury instructions containing the knowing, intentional, and willful elements; and (3)

his counsel was ineffective for failing to request a proximate-causation

instruction. We affirm.

   I. Background Facts and Proceedings

       On March 12, 2013, Deonjanae Dixon left her two-year-old child, K.P., in

the charge of Knight, her friend and former colleague. At that time, Knight was

living with Dixon and K.P. and had been for approximately two months.                  In

exchange for a place to stay, Knight provided child care for K.P. while Dixon was

at work. On the day in question, Knight drove Dixon to work for her shift—from 2

p.m. to 10 p.m. Knight brought K.P. along, dressed in a coat and hat, because

the temperature outside was in the 20s with wind chills in the single digits. K.P.

appeared happy and healthy.

       After driving Dixon to work, Knight ran a couple errands, taking K.P. with

him. After running his errands, around 3 p.m., Knight returned to Dixon’s place of

employment to drop off some tea he had purchased for Dixon at her request.

Dixon’s coworker collected the tea and observed that K.P. appeared in good

health at that time. Knight then drove K.P. back to Dixon’s home.
                                        3


      Approximately four hours later, at 7:21 p.m., Knight called 911 and

reported K.P. was no longer breathing. Knight indicated to the dispatcher he was

unaware how long K.P. had not been breathing and that the child was “not

turning colors yet” but was “starting to get chilly.” When asked, Knight confirmed

he found K.P. not breathing while the child had been taking a nap. He indicated

to a second dispatcher he was a licensed practical nurse (LPN) and, after finding

K.P. unresponsive, had removed her from her bed, placed her on the floor, and

initiated CPR. Knight estimated K.P. had been alone for fifteen minutes before

he had found her not breathing. Knight stated he was still performing CPR and

had detected a faint pulse.

      When first-responding officer Troy Wilson arrived, he found Knight and

K.P. upstairs in K.P.’s bedroom. Wilson was unable to find a pulse. Knight

stated he had been performing CPR and resumed chest compressions. Wilson

observed the floor around K.P. was wet but the child was dry. At trial, Wilson

testified Knight was “calm” and “didn’t seem excited.” Wilson found Knight’s calm

and unexcited demeanor “unusual.”

      When the paramedics arrived, Wilson asked Knight to step into the

hallway so they could talk. Wilson asked Knight what had happened. Knight told

Wilson he had been babysitting K.P. since 2 p.m., gave her a bath shortly before

7 p.m., and then put her down to bed because she had been fussy and acting

tired. Knight indicated he checked on K.P. fifteen minutes later and found her not

breathing or moving.

      Police Officer Brice Lippert also responded to the Dixon residence. When

heading to K.P.’s room, Officer Lippert passed Knight and believed Knight to be a
                                        4


paramedic because of his calm demeanor and the stethoscope Knight had

draped around his neck. Officer Lippert testified Knight was not panicked, crying,

upset, or even concerned, which, based on his experience, he found to be an

atypical response for this type of situation.   Having stopped by K.P.’s room,

Officer Lippert went to speak with Knight. He found Knight “sitting in the middle

of the couch, leaning back with his hands behind his head. . . . just casually

sitting there.” When questioned, Knight admitted K.P. was in his sole care and

that “he had given [K.P.] a bath, everything was going to be okay, and he put

[K.P.] into bed.” Knight said he went to check on K.P., was unable to awake her,

shook her, and then saw she had thrown up.

      The paramedics were unable to find K.P.’s pulse and continued CPR.

One medical officer testified K.P. was dressed in pajamas and dry, but the floor

around her was wet and her skin was considerably colder than the temperature

of the room. A lieutenant for the Waterloo Fire Department, who assisted with

the administration of CPR, testified K.P. was “cool, cold to the touch, much more

so than . . . expected for being down for 10 to 15 minutes.” The lieutenant further

noted it struck him as odd that K.P.’s core temperature—the chest and back—

was cold in addition to K.P.’s limbs, when he would have expected her core to

have retained heat. The lieutenant observed that K.P. was dressed and dry, but

the floor was wet. The temperature of the house, however, was approximately

68 degrees, and multiple responders testified the temperature inside was

comfortable.

      Around 7:30 p.m., K.P. was transported to the hospital. The responding

physicians immediately noted how cold K.P. was and attempted to warm her core
                                         5


body temperature, which was 77 degrees—approximately 22 degrees below

normal. Despite K.P.’s cold temperature, there were no signs of rigor mortis. At

approximately 11:30 p.m., K.P. was pronounced dead; the probable cause of

death was hypothermia.

       That same night, officers searched Dixon’s home. One officer testified

that, in addition to the wet spot in K.P.’s room, there was a second pool of what

appeared to be water in the dining room, though there was no indication of the

source of the water in either room. The same officer observed two bathroom

rugs had been placed on the sink in an upstairs bathroom and there was water

around the edge of the bathtub and on the faucet, leading the officer to believe

the tub recently had been used. The officers found feces throughout the house—

smeared into the carpet in the upstairs landing and in the upstairs bathtub, on a

wet mop in the upstairs bathroom, and smeared down the front of a pair of men’s

jeans found in the room where Knight was keeping his possessions. In a later

search, officers found a t-shirt covered in feces in the same room where they had

found the jeans.

       In addition to the house, the officers searched an unheated porch on the

front of the house. The door to this porch, in addition to the back door, had child-

safety locks, as K.P. had previously opened the door leading to the unheated

porch before placement of the locks. At trial, an officer testified these locks were

working properly, and Dixon testified she had not seen K.P. open the door to the

porch since the safety devices had been installed.        On the front porch, the

officers found a box containing paper towels with fecal matter on them. The
                                        6


bottom of the box was soaked with what appeared to be urine. Feces was also

found on the bottom of K.P.’s feet.

       Knight was subsequently interviewed at the Waterloo Police Station.

During the course of questioning, Knight’s responses evolved. At first, Knight

told the officers K.P. had been watching a television show in her room; he gave

her a bath around five, during which time he worked on a toilet seat; he took K.P.

out of the bath, got her dressed, and put her in bed to watch cartoons. Knight

said he then cleaned up the bathroom, put the groceries away, came upstairs to

take a shower, and realized he should feed K.P. When he went to check on

K.P., approximately twenty to thirty minutes after putting the child down, she was

unresponsive with vomit in the corner of the mouth, which Knight indicated got on

the floor when he put K.P. down to perform CPR. When asked, Knight indicated

he was wearing the same clothes during the incident as he was in the interview.

       Subsequently, Knight adjusted the time frame, saying K.P.’s bath had

occurred at 4:30 p.m. and that she had been alone in the room for forty-five to

fifty minutes, and changed his activities from starting dinner and putting away

groceries to petting the cat, going to the bathroom, wandering around, and

getting on social media websites on his phone. During the interview, Officer

Lippert mentioned K.P.’s body temperature was low; Knight indicated he did not

know why.      When discussing the doctor’s attempts to warm K.P.’s core

temperature, Knight stated, “[I]t didn’t matter because [K.P.’s] brain was going to

be toast.”

       Officer Lippert then asked Knight about the feces found on K.P.’s feet.

Knight, for the first time, informed the officer K.P. had “pooped in the tub.” He
                                        7


indicated he had not washed K.P. himself, had not done a good job of drying her,

and had put her in dirty clothes after the bath—including blue socks, which must

have kept the feces on her feet. Knight also indicated he had, in fact, changed

his clothes after K.P. defecated in the tub and had used his jeans to clean up the

mess. Knight also admitted that K.P. defecating in the tub made him upset.

When Officer Lippert asked Knight about the water in the dining room, Knight

indicated the water may have overflown from the tub due to K.P. splashing,

which would then seep downstairs into the dining room.

      At trial, Dixon testified K.P. had been potty-trained since she was fifteen-

months old and that, except for occasionally wetting the bed, K.P. never

defecated around the house or in her pants. She further testified she had never

asked Knight to bathe K.P. nor had he ever assisted with baths. Dixon further

testified that, during the night in question, Dixon called Knight eight times from

4:30 p.m. to 7:17 p.m. and Knight failed to answer any of these calls. With

regard to the box on the front porch, Dixon testified the box itself had previously

been there but its contents had not, nor had there ever been a puddle of water in

the dining room, as the dining room is under a bedroom and not the bathroom.

Dixon stated she had not seen feces around the house or the rugs in the sink

before heading to work, nor did she keep the mop in a “dirty condition.”

      At trial, Officer Lippert testified the television show Knight said K.P. had

been watching did not air at the time Knight indicated K.P. watched it; the

television had not been on in K.P.’s room when he arrived; a pair of blue socks

had been recovered in K.P.’s room but there was no feces on them; and Knight’s
                                          8


story that water from the upstairs bath caused the wet spot in the dining room did

not “make any sense.”

         Numerous parties testified no indication of vomit was found, although an

officer indicated a part of K.P.’s bedspread was “crusty” but was otherwise

unable to describe it, and Officer Lippert testified it was not vomit, blood, or

feces.     Further, there was no evidence Knight had begun cooking dinner.

Several witnesses—including the state medical examiner, a treating emergency

room physician, and Resmiye Oral, a professor of pediatrics and Director of the

Child Protection Program at the University of Iowa—also testified K.P.’s condition

was not consistent with Knight’s rendition of events and timeline.

         The state medical examiner testified, “[I]t would have been impossible for

her temperature to have decreased that rapidly . . . . [S]he[] had to [have] be[en]

exposed in some way to cold, cold water. Something else happened.”             She

indicated it would take approximately ten hours after death, in a normally heated

room, for a child’s body to have cooled to K.P.’s temperature. At the conclusion

of the autopsy, the medical examiner determined K.P. likely died of hypothermia,

resulting from “some type of exposure.”         She stated this type of physical

condition could result from exposure to the elements if sufficiently cold, exposure

to cold water, or from being placed in a refrigerator. She opined it was possible,

depending upon the time frame, that being left on a cold porch for an extended

period of time could result in the core temperature drop seen in K.P. While

noting that a person experiencing hypothermia may be affected to the point

where they feel no pain, the medical examiner concluded “being put into cold

water would be painful or being exposed to touching something cold is painful.”
                                         9


When asked how K.P.’s body temperature could have become so low, one

treating emergency room physician testified “the only . . . thing I can think of

would be being exposed to cold environment” and that it would have taken no

less than an hour to do so.

      Dr. Oral testified that, based on the fact K.P.’s heart was still beating while

her temperature was so low, K.P. died of hypothermia. She opined that to reach

such a cold temperature could have taken a half hour or an hour but it would not

have occurred from “just [a] couple of minutes of accidental exposure.” Dr. Oral

further opined the uniformity of the decreased temperature of K.P.’s body

indicates she was not wearing clothes when exposed to the cold temperature.

Dr. Oral testified K.P. would have felt pain from the cold, especially in her

extremities, would have cried for help, and that a child of K.P.’s age requires

constant monitoring and cannot be alone for an hour or more at a time. Dr. Oral

indicated a common trigger for acts of child abuse include toilet-training

accidents, such as stooling or urinating.         She further testified that, in her

extensive experience, parents tell consistent stories when the injuries sustained

by a child are accidental; she then indicated Knight’s story was not consistent

with K.P.’s condition. Dr. Oral concluded K.P.’s condition could have resulted

from being placed on the unheated porch for a period of time.

      Knight was charged with child endangerment resulting in death in violation

of Iowa Code section 726.6(4). A jury trial commenced on February 3, 2015. At

the close of the case, Knight’s trial counsel moved for a directed verdict, which

the court treated as a motion for judgment of acquittal and denied.              On

February 9, 2015, the jury found Knight guilty.
                                          10


   II. Scope and Standard of Review

         The principles governing our review of a district court’s denial of a
         criminal defendant’s motion for judgment of acquittal are well-
         established. State v. Henderson, 696 N.W.2d 5, 7 (Iowa 2005). A
         motion for judgment of acquittal is a means of challenging the
         sufficiency of the evidence, and we review such claims for
         correction of errors at law. Id. A guilty verdict must be supported
         by substantial evidence. Id.

State v. Serrato, 787 N.W.2d 462, 465 (Iowa 2010). “‘Substantial evidence’ is

that upon which a rational trier of fact could find the defendant guilty beyond a

reasonable doubt.” Id. (quoting State v. Hagedorn, 679 N.W.2d 666, 668-69

(Iowa 2004)). In making this determination, we “view the ‘evidence in the light

most favorable to the State, including legitimate inferences and presumptions

that may fairly and reasonably be deduced from the record evidence.’”            Id.

(quoting State v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005)).

         In order to prove an ineffective-assistance-of-counsel claim, an appellant

must show by a preponderance of the evidence that counsel (1) failed to perform

an essential duty and (2) prejudice resulted. Ennenga v. State, 812 N.W.2d 696,

701 (Iowa 2012).      We can resolve ineffective-assistance claims under either

prong.     State v. Ambrose, 861 N.W.2d 550, 556 (Iowa 2015).            We review

ineffective-assistance claims de novo. State v. Finney, 834 N.W.2d 46, 49 (Iowa

2013). While ineffective-assistance-of-counsel claims are generally preserved

for postconviction relief actions, we will address them on direct appeal where the

record is sufficient to permit ruling. See State v. Null, 836 N.W.2d 41, 48 (Iowa

2013).
                                          11


   III. Analysis

       On direct appeal, Knight challenges the trial court’s denial of his motion for

judgment of acquittal, alleging the State failed to prove his acts were either willful,

intentional, or knowing. He further claims his trial counsel was ineffective. We

address each claim below.

       A. Substantial Evidence

       The marshalling instruction given to the jury provided as follows:

               To prove Nathaniel Knight guilty of Child Endangerment
       Resulting in Death, the State must prove all of the elements for
       Child Endangerment Resulting in Death:
               1. On or about the 12th day of March, 2013, the Defendant
       was the person having custody or control of [K.P.].
               2. [K.P.] was under the age of fourteen years.
               3A. The Defendant acted with knowledge that he was
       creating a substantial risk to [K.P.]’s health and safety.
               Or
               3B. The Defendant intentionally committed an act or series
       of acts or used unreasonable force, torture or cruelty that resulted
       in physical injury to [K.P.] or with the specific intent to cause serious
       injury to [K.P.].
               Or
               3C. The Defendant willfully deprived [K.P.] of necessary
       shelter or supervision appropriate to the child’s age when the
       Defendant was reasonably able to make the necessary provisions
       in which the deprivation substantially harmed [K.P.]’s health.
               4. The Defendant’s acts resulted in death to [K.P.].
               If the State has proved all of the elements, the Defendant is
       guilty of Child Endangerment Resulting in Death. If the State has
       failed to prove any one of the elements, the Defendant is not guilty
       of Child Endangerment Resulting in Death and you will then
       consider [a lesser-included offense].

       Knight does not dispute the first two elements. Instead, Knight argues the

State failed to prove his actions or inactions were knowing, intentional, or willful.

These necessary elements were also defined by jury instruction.
                                             12


        Knowing was defined as follows: “For the Defendant to know or have

knowledge of something means he had a conscious awareness of it.”

        Specific intent was defined to mean “not only being aware of doing an act

and doing it voluntarily, but in addition, doing it with a specific purpose in mind.”

The jury instruction explained, “Because determining the Defendant’s specific

intent requires [the jury] to decide what [the defendant] was thinking when an act

was done, it is seldom capable of direct proof.”            Accordingly, the jury was

instructed it “should consider the facts and circumstances surrounding the act to

determine the Defendant’s specific intent. [The jury] may, but [is] not required to,

conclude a person intends the natural results of his acts.” Finally, the instruction

provided, “Specific intent does not have to exist for any particular length of time.

It is sufficient if it exists any time before the act.”

        Willful was defined to mean “intentional or by fixed design or purpose and

not accidental.”

        Knight does not challenge the definitions themselves but rather that they

are not supported by substantial evidence.

        The evidence shows—and Knight admitted—that K.P. had a stooling

accident, which made him angry. Feces was found in the bathroom where K.P.

was allegedly bathed, on the bottom of K.P.’s foot, and on paper in a box on the

unheated porch. Access to this unheated porch was restricted by a child-safety

lock.   There was no evidence presented at trial that K.P. had any ability to

override the child-safety lock.1 Expert testimony supported a finding that K.P.


1
 Knight claims K.P. may have been able to override the child-safety lock, noting a police
officer was able to do so. Of course, the purpose of a child-safety lock is to limit access
                                           13


died of hypothermia, that this process could have taken thirty minutes to an hour,

and that K.P. would have been experiencing pain, which would have caused her

to cry for help. Expert testimony further supported that the consistent cooling of

K.P.’s body indicated she may have been on the porch without any clothing. The

evidence established the responding emergency personnel found Knight’s

demeanor to be oddly calm and unexcited. See State v. Hythecker, No. 01-1048,

2002 WL 987966, at *3 (Iowa Ct. App. May 15, 2002) (“A defendant’s demeanor

and activities immediately following an alleged offense provide a legitimate basis

for inferring consciousness of guilt.”). Further, Knight represented himself as

being an LPN with training in health care. When questioned about the events of

the evening, Knight repeatedly changed his story, often prompted when new

facts were introduced by the officers. See id. (finding “conflicting statements

were additional evidence from which the jurors could infer guilt”); see also State

v. Adams, No. 13-1852, 2015 WL 799542, at *1 (Iowa Ct. App. Feb. 25, 2015);

State v. Smith, No. 07-1406, 2008 WL 3916768, at *4 (Iowa Ct. App. Aug. 27,

2008). When informed of Knight’s version of events, the medical experts found

Knight’s story inconsistent with K.P.’s condition.2 See Smith, 2008 WL 3916768,

at *4 (noting, when considering a challenge to the sufficiency of the evidence,

that “[i]n addition to all of the discrepancies in [the defendant’s] explanations of

how the injuries occurred, many of the medical experts who treated [the child]

for children—not adults. There was no testimony K.P. could override the locks; Knight’s
argument is speculation at best.
2
   Knight argues that, though inconsistent statements may provide a basis to infer guilt,
see State v. Blair, 347 N.W.2d 416, 422 (Iowa 1984) (“We have said that a defendant’s
inconsistent statements are probative circumstantial evidence from which the jury may
infer guilt.”), they do not demonstrate the requisite mens rea. Knight claims the
inference must be “elevated by additional evidence.” As outlined above, there is ample
additional evidence to support the jury’s finding.
                                            14


testified they believed [the defendant’s] explanations to be inconsistent with the

nature and extent of the injuries”). One expert also opined a child of K.P.’s age

requires some measure of constant monitoring.

         Taking the evidence in the light most favorable to the State, and allowing

all reasonable inferences, substantial evidence supports a jury finding that Knight

knowingly—with conscious awareness his acts would create a substantial risk to

K.P.—or intentionally—with specific purpose—placed and left K.P. on an

unheated porch in subfreezing temperatures, which resulted in K.P.’s death.

There is also substantial evidence Knight willfully3 deprived K.P. of necessary

shelter and supervision—either by placing her on the porch or ignoring that K.P.

had let herself onto the porch4—and that this willful deprivation resulted in K.P.’s

death.



3
  Knight specifically challenges the willful element, alleging there is no evidence K.P.
was neglected for an extended period of time, there was no deprivation of medical
attention, and there was no evidence Knight failed to supervise K.P. as it is
unreasonable to expect an adult to monitor a child every minute the child is sleeping. As
noted by Knight, there is no “temporal requirement for the length of time a person must
willfully deprive a child” of shelter and supervision. See State v. Leckington, 713 N.W.2d
208, 215 (Iowa 2006). Here, medical experts opined it might have taken thirty minutes
to an hour for K.P.’s temperature to have dropped as low as it did—during which time
K.P. would have felt pain and cried for help. Again, there were child-safety locks on the
doors and no evidence K.P. could override them. To the contrary, K.P. had previously
been able to open the doors—prompting her mother to get the child-safety locks—and
no account this had been repeated since the security measure had been added. This
supports a finding that Knight not only deprived K.P. of necessary shelter and
supervision by failing to respond to K.P.’s cries for help but proactively removed her from
the shelter and supervision she desperately needed.
4
  Knight also argues there is no evidence he heard K.P.’s screams. The testimony given
indicated K.P. would have been in pain, she would have been crying for help, and she
was likely on the porch—in this condition—for over thirty minutes. “[I]nferences and
presumptions are a staple of our adversary system of fact-finding.” State v. Schmidt,
588 N.W.2d 416, 418 (Iowa 1998) (citation omitted). “The jury or fact finder may
consider all of the evidence and derive any reasonable inferences therefrom.” Id.
Based on the evidence, the jury could have reasonably inferred K.P.’s cries on the front
porch would have been heard.
                                             15


       B. Ineffective Assistance of Counsel

           1. Causation Jury Instruction

       Knight argues his “action or inaction directly causing the death of K.P. is

the sole issue in this case.” Thus, “[f]ailure to request an instruction that would

require the jury to find that Mr. Knight’s actions proximately resulted in K.P.’s

death is failure to provide an essential duty.”5 As a preliminary matter, causation

is not the “sole issue” in this case. As established by Knight’s own argument, the

primary dispute on appeal is whether the State proved Knight had the requisite

mens rea. That said, we address the merits of his contention.

       “Generally, causation exists in criminal law, often without much fanfare, as

a doctrine justifying the imposition of criminal responsibility by requiring a

‘sufficient causal relationship between the defendant’s conduct and the

proscribed harm.’” State v. Tribble, 790 N.W.2d 121, 126 (Iowa 2010) (citation

omitted); see also State v. Hennings, 791 N.W.2d 828, 835 (Iowa 2010),

overruled on other grounds by State v. Hill, 878 N.W.2d 269 (Iowa 2016). “When

causation does surface as an issue in a criminal case, our law normally requires

us to consider if the criminal act was a factual cause of the harm.” Tribble, 790
N.W.2d at 126-27; accord State v. Tyler, 873 N.W.2d 741, 750 (Iowa 2016)

(declining to address whether criminal causation “still embraces notions of

proximate or legal cause” as opposed to factual causation). “Conduct is a factual



5
 Because we find the district court did not err in denying Knight’s motion for judgment of
acquittal—as there was substantial evidence of record to support a finding that Knight
acted willfully, intentionally, or knowingly—his counsel did not fail in an essential duty by
not objecting to the submission of these jury instructions. See State v. Brothern, 832
N.W.2d 187, 192 (Iowa 2013) (“We will not find counsel incompetent for failing to pursue
a meritless issue.” (citation omitted)). Similarly, Knight cannot establish prejudice.
                                            16


cause of harm when the harm would not have occurred absent the conduct.”

Asher v. OB-Gyn Specialists, P.C., 846 N.W.2d 492, 500 (Iowa 2014) (citation

omitted); see also Tribble, 790 N.W.2d at 127 (“The conduct of a defendant is a

‘factual cause of harm when the harm would not have occurred absent the

conduct.’” (citation omitted)). Courts have labelled this factual cause requirement

the “but for” test. See Tribble, 790 N.W.2d at 127; see also State v Marti, 290
N.W.2d 579, 585 (Iowa 1980).

       Knight argues his trial counsel failed an essential duty by not requesting

an instruction that his action or inaction was a “substantial factor” in bringing

about harm to K.P. and that the harm would not have happened “but for” his

action or inaction.6      While Knight labels his argument as one regarding

“proximate causation,” Knight disputes, in effect, factual causation.7                 See


6
  This is not a circumstance where the defendant relies upon an alleged superseding or
intervening event to relieve him of the results of his wrongful acts. See State v. Adams,
810 N.W.2d 365, 372 (Iowa 2012) (“Except where multiple acts contribute to cause a
consequence, the determination of factual causation turns simply on whether ‘the harm
would not have occurred absent the [defendant’s] conduct.’” (alteration in original)
(citation omitted)).
7
  Notably, the marshalling instruction does not contain the term “causation.” Courts have
noted the replacement of the term “cause” with other terms such as “results in” indicates
proximate causation is not required. See, e.g., Unites States v. Houston, 406 F.3d 1121,
1123 (9th Cir. 2005) (noting “[p]roximate cause is not a necessary element of every
crime” and finding proximate cause was not required where the statute provided injury
must “result from” the distribution of controlled substances); People v. Schaefer, 703
N.W.2d 774, 786 n.67 (Mich. 2005) (noting, had the legislature not wanted to apply the
standard of proximate causation, “the Legislature would have instead used the words
‘results in death’ rather than ‘causes the death’”); People v. McGuire, No. 2-10-1248,
2011 WL 11555156, at *3 (Ill. App. Ct. Nov. 1, 2011) (“[T]he State was not required to
prove that defendant’s act was the proximate cause of the victim’s death; rather, it was
required to prove only that defendant’s act ‘result[ed] in the death of a person.” (second
alteration in original) (citation omitted)). This does not, however, mean factual causation
does not apply. See, e.g., Houston, 406 F.3d at 1125 (“Cause-in-fact is required by the
‘results’ language, but proximate cause, at least insofar as it requires that the death have
been foreseeable, is not a required element.”); People v. Wood, 741 N.W.2d 574, 578
(Mich. Ct. App. 2007) (noting the statute at issue “provides the causation element
‘results in’” thus, “the only causation element the prosecution had to establish . . . was
                                             17

Thompson v. Kaczinski, 774 N.W.2d 829, 837-38 (Iowa 2009) (noting “a

determination of whether the actor’s conduct was a substantial factor in causing

the harm at issue” is “a question properly addressed under the factual cause

rubric”).

       “In criminal cases, the court is required to instruct the jury on the definition

of the crime.” State v. Kellogg, 542 N.W.2d 514, 516 (Iowa 1996); see also State

v. Becker, 818 N.W.2d 135, 141 (Iowa 2012) (“In a criminal case, the district

court is required to instruct the jury as to the law applicable to all material issues

in the case.”).    “[T]he court is not required to give any particular form of an

instruction; rather, the court must merely give instructions that fairly state the law

as applied to the facts of the case.”             Becker, 818 N.W.2d at 141 (citation

omitted). “Generally understood words of ordinary usage need not be defined;

however, technical terms or legal terms of art must be explained.” Kellogg, 542
N.W.2d at 516. When challenged, jury instructions must be reviewed as a whole,

not individually. Becker, 818 N.W.2d at 141.

       While factual causation is a necessary element of the claim, Knight fails to

indicate how the jury instructions provided failed to express this to the jury. The

instructions given explicitly required the jury to find Knight’s acts “creat[ed] a

substantial risk,” “resulted in physical injury,” or “deprived [K.P.] of necessary


factual causation”). See also Burrage v. United States, 134 S. Ct. 881, 887-88 (2014)
(“‘Results from’ imposes, in other words, a requirement of actual causality. . . . [C]ourts
regularly read phrases like ‘results from’ to require but-for causality.” (citation omitted));
Hennings, 791 N.W.2d at 834 (“The legislature’s use of the words ‘because of’ in [the
applicable statute] requires that the defendant’s prejudice or bias be a factual cause of
the act.”); Scoggins v. Wal-Mart Stores, Inc., 560 N.W.2d 564, 567 (Iowa 1997) (“It is
sufficient here to observe that despite the various terms used to state the causation
analysis, we have consistently required a plaintiff to meet the traditional but-for test of
causation in fact.” (citation omitted)).
                                              18


shelter or supervision . . . in which the deprivation substantially harmed [K.P.]’s

health.” In turn, these acts or inactions must have “resulted in death.” Thus, a

causation element was included in the instructions. See Theus v. State, No. 13-

0773, 2014 WL 1245451, at *3 (Iowa Ct. App. Mar. 26, 2014) (“Under the first

element in [the defendant’s] case, the jury had to find ‘the defendant used a pistol

to wound [the victim].’ A finding as to that element necessarily included a finding

of causation.”).

       Instead, Knight appears to aver a definitional instruction on the factual-

causation standard was necessitated by the inclusion of the terms “creating,”

“resulted,” and “deprived” in the marshalling instruction.

       Applying the ordinary, dictionary definition, “creating” means “to bring into

existence,” “to cause to be or to produce by fiat or mental, moral, or legal action,”

“to cause or occasion,” or “to make or bring into existence.” Webster’s Third New

International Dictionary 532 (unabr. ed. 2002).             “Resulted” is defined as “to

proceed, spring, or arise as a consequence, effect, or conclusion.” Id. at 1937.

To “deprive” means to “take away” or “to keep from.”8 Id. at 606-07.

       We are convinced the terms “creating,” “resulted,” and “deprived” are

readily understood by the layperson and are not technical or legal terms requiring

further definition. See State v. Reid, No. 11-0671, 2012 WL 837166, at *2 (Iowa

Ct. App. Mar. 14, 2012) (“The court must define the crime, but need not define

every word in an instruction if the words are of ordinary usage and generally

understood.”); see also Hall v. State, No. 02-0060, 2003 WL 1524140, at *3

8
   The marshalling instruction does not provide the deprivation must have “caused” or
“resulted in” substantial harm, but that the deprivation itself “substantially harm” the child.
This leaves no room for other potential causes.
                                        19


(Iowa Ct. App. Mar. 26, 2003) (finding the term “participating” was “a term of

common usage and readily understandable,” thus exclusion of the more

expansive statutory definition was not detrimental to the defendant (citation

omitted)).    These terms necessarily indicate, and require a finding of, the

requisite factual causation.    By finding Knight either willfully, knowingly, or

intentionally acted or failed to act, and that said acts or inactions created,

deprived, or resulted in harm, the jury necessarily made a finding of causation.

See State v. Patrick, No. 15-0207, 2016 WL 1130575, at *3 (Iowa Ct. App. Mar.

23, 2016) (finding counsel was not ineffective for failing to request a jury

instruction defining causation where the court used the uniform instruction that

“‘expressly require[d] proof that the defendant’s act or acts set out in’ the first

element—the criminal act of intoxicated driving—‘caused a death’” (citation

omitted)). Counsel did not fail to perform an essential duty.

             2. Prejudice

       Even if counsel failed to perform an essential duty regarding a proximate-

causation instruction, Knight would have to show prejudice resulted from his

counsel’s failure to introduce the instruction.         Prejudice is shown by

demonstrating a reasonable probability that but for counsel’s errors, the result of

the proceedings would have been different. See Ledezma v. State, 626 N.W.2d
134, 143 (Iowa 2001). Based upon the evidence summarized above, Knight

cannot demonstrate he was prejudiced by his trial counsel’s failure to request a

proximate-causation instruction. See Washburne v. State, No. 03-0186, 2004
WL 893929, at *4 (Iowa Ct. App. Apr. 28, 2004) (finding “[t]here is no reasonable

probability that, had a separate proximate cause instruction been given, [the
                                         20

defendant] would have been acquitted”); State v. Lillie, No. 03-0523, 2004 WL
434059, at *3 (Iowa Ct. App. Mar. 10, 2004) (finding, even had trial counsel

requested a jury instruction defining “peace officer,” it “would not have changed

the outcome of the trial on either charge”).

   IV. Conclusion

       For the foregoing reasons, we affirm Knight’s conviction and sentence.

       AFFIRMED.